Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vladimir Gusev on 10/21/2021.

The application has been amended as follows: 
Claim 75, line 5: amend “ofl” to “of”
Claim 114, line 1: amend “Claim 113” to “Claim 77”
Claim 114, line 2: amend “a green state” to “the green state”
Claim 114, line 3: amend “a brown state” to “the brown state”
Claim 115, line 1: amend “Claim 113” to “Claim 77”
Claim 115, line 2: amend “a green state” to “the green state”
Claim 115, line 3: amend “a brown state” to “the brown state”
Claims 114 and 118 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined.
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
FIG. 1B: amend “Heat Exchanger 792” to “Heat Exchanger 790”
FIG. 1C: amend “Cylindrically contoured portion 1032” to “Cylindrically contoured portion 1030” 
FIG. 1C: amend “Tapered portion 1034” to “Tapered portion 1032”
FIG. 1C: amend “second direction 1090” to “second direction 1092”
FIG. 11C: amend “1134” to “1130”
FIG. 11C: amend “1136” to “1132”
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest prior art” Wu, Xinhua et al., Net Shape Hot Isostatic Pressing and Metal Injection Moulding of Ti Powders, The Japan Institute of Metals (2007) (hereinafter “Wu”) and Roth-Fagaraseanu et al. (US 2019/0015897 A1) (hereinafter “Roth”).

Wu teaches a metal injection molding process in which feedstock is injected into a mold with a binder, where the binder is removed after injection and the part is then sintered to form a finished part and where the mold has an upper and lower cylindrical portion of similar diameters, with and upper intermediate and lower intermediate cylindrical portion of similar diameters which are slightly smaller than the upper and lower cylindrical portions and a center portion with 
However, Wu does not disclose or suggest a mold having runner cavities, directly interconnecting the first-grip-portion cavity and the second-grip-portion cavity and not directly connected to the intermediate-portion cavity, forming a monolithic precursor test coupon having a runners, each having a shape complementary to that of a corresponding one of the runner cavities, or removing the runners from the monolithic precursor test coupon, as presently claimed. 

Roth teaches a method for producing a creep resistant material in which metal feedstock material, and binder is injected into a cavity of an injection mold, then removed from the mold cavity, forming a green body, where the binder is then removed from the green body and is sintered to form a brown body (Roth, [0079-0080]). 
However, Roth does not disclose or suggest a method of making a test coupon using a mold, the mold defining a mold cavity that comprises a first-grip-portion cavity, a second-grip-portion cavity, an intermediate-portion cavity, interconnecting the first-grip-portion cavity and the second-grip-portion cavity, and runner cavities, directly interconnecting the first-grip-portion cavity and the second-grip-portion cavity and not directly connected to the intermediate-portion cavity the method comprising steps of: injecting feedstock material, comprising a metal powder, into the mold cavity to form a monolithic precursor test coupon in the mold cavity, wherein the monolithic precursor test coupon comprises a first grip portion, having a shape complementary to that of the first-grip-portion cavity, a second grip portion, having a shape complementary to that of the second-grip-portion cavity, an intermediate portion, having a shape complementary to that 

Therefore, it is clear that Wu and Roth, either alone or in combination, do not disclose or suggest the present invention.  

Claims 65-66, 68-70, 72, 74-77, 111-113, 115-117, and 119-120 are directed to an allowable method. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 114 and 118, directed to the species of making or using an allowable method, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	 

	 
In light of the above, claims 65-66, 68-70, 72, 74-77, and 111-120 are passed to issue.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: FIG. 1B: “790” and FIG. 1C: “1030”, “1032”, “1092”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIG. 11C: “1134” and “1136”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732